DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 4/27/2022, all requested changes to the claims have been entered.  Claims 1-12 and 19-24 were previously and are currently pending.

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive.  The applicant makes the following arguments with regards to independent claim 1 and similarly to independent claims 7 and 19:

A)	Barr does not teach or fairly suggest the limitation of “extracting, by the first device, a biometric attribute of the user from the digital self-image, the biometric attribute being specific to a physical facial feature of the user”.  Stating that the biometric template disclosed by Barr is an obtained from the scanned document and not the live face image.  
The Examiner disagrees and the rejection is maintained below.  Barr discloses extracting a biometric template from both the PII face photo printed on the ID document and the live face image, wherein the biometric template created from the live image corresponds to the claimed biometric attribute of the user from the self-image (see Barr paragraphs 70-73, 79 and 83).  

B)	Barr does not teach or fairly suggest the limitation of “extracting, by the first device, distinct portions of PII printed on the identification document”.  Stating that the PII printed on the identification document cannot be compared with the biometric template as the template is not printed on the identification document.  Further stating that the biometric template is part of a watermark, which is not visible on the document.
The Examiner disagrees and the rejection is maintained below.  Barr discloses that a facial photo is printed on the ID document, which correspond to PII, and uses the digital watermark, also printed on the document whether visible to the human eye or not, to extract distinct portions from that facial photo printed on the document in the form of another biometric template, different from the biometric template extracted from the live facial photo (see Barr paragraphs 70-73 and 78).   

C)	Barr does not teach or fairly suggest the limitation of “identifying, using a database lookup module of the first device, identity records of a database based on the digital self-image and the distinct portions of PII printed on the identification document”.  Stating that in Barr, PII printed on the identification document is not used as required by this limitation and that Barr only discloses use of watermark information.
The Examiner disagrees and the rejection is maintained below.  Barr discloses, see paragraph 81, that both biometric templates extracted from the PII face photo printed on the ID document and live face image are forward to the database to facilitate searching/identifying identity records of the database.  


D)	Barr does not teach or fairly suggest the limitation of “determining, using the first device, that at least the biometric attribute indicates an identity of the user when each of the biometric attribute and the distinct portions of PII printed on the identification document is consistent with data stored in an identity record of the database”.  Stating that Barr discloses a comparison between the biometric template and the biometric information from the live image of the bearer, but not a comparison between each of the biometric attribute and the distinct portions of PII printed on the identification document and data stored in an identity record of the database.  Further stating that additionally, in Barr, referring to 1:N searches, there is a search for matches in a database. (See paragraph [0080] of Barr). However, in Barr, there is a submission of the templates and additional information regarding the user extracted from information supplied by the user, by a system operator, etc. to a database and the database returns a set of candidates. (Id.). Accordingly, Applicant submits that this aspect of Barr cannot logically or technically correspond to a submission of each of the biometric attributes and distinct portions of PII printed on the identification document. Additionally, this aspect of Barr cannot logically or technical determine that the information is consistent with information stored in a database, as, in Barr, the database returns a set of candidate matches.
	The Examiner disagrees and the rejection is maintained below.  Barr, first line of paragraph 81, specifically states that the biometric information/template extracted from both the live face image and face image printed on the ID document are subjected to a one to many search (1:N), to search for matches in the database, which is performed after the comparison to each other.  Wherein determining the result set of matches is a determination that at least the biometric attribute/template extracted from the live face image is consistent with one or more data stored in an identity record of the database.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-11 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0039914 to Barr et al. (“Barr”) in view of US 2008/0271116 to Robinson et al. (“Robinson”).

As to claim 1, Barr discloses a computer-implemented method comprising: 
obtaining, by a first device (paragraph 91, wherein the system performing the entire process corresponds to the first device), a digital self-image of a user (Fig. 4, element 408; paragraphs 79, 83, wherein the live image (e.g. face image) corresponds to a digital self-image of the user); 
obtaining, by the first device (paragraph 91, wherein the system performing the entire process corresponds to the first device), a digital representation of an identification document that identifies the user and includes personally identifiable information (PII) about the user printed on the identification document (Fig. 4, elements 400, 406; paragraphs 77, 78 and 81, wherein facial image and user specific information printed on the document corresponds to PII); 
extracting, by the first device (paragraph 91, wherein the system performing the entire process corresponds to the first device), a biometric attribute of the user from the digital self-image, the biometric attribute being specific to a physical facial feature of the user (Fig. 4, elements 408, 410; paragraphs 79, 83, wherein the biometric template extracted/converted from the live face image corresponds to the biometric attribute); 
extracting, by the first device (paragraph 91, wherein the system performing the entire process corresponds to the first device), distinct portions of PII printed on the identification document (Fig. 4, element 406; paragraph 78, wherein the facial image template, corresponding to PII printed on the document, is extracted); 

identifying, using a database lookup module of the first device (paragraph 91, wherein the system performing the entire process corresponds to the first device and lookup module), identity records of a database based on the digital self-image and the distinct portions of PII printed on the identification document (Fig. 4, elements 412, 414; paragraphs 80-82, wherein identifying/matching records in a biometric database are retrieved based on the self-image and PII);
determining, using the first device (paragraph 91, wherein the system performing the entire process corresponds to the first device), that at least the biometric attribute indicates an identity of the user when each of the biometric attribute and the distinct portions of PII printed on the identification document is consistent with data stored in an identity record of the database (Fig. 4, elements 412-418; paragraphs 80-82, wherein the biometric template/attribute extracted from the live image is determine to indicate an identity of a user when the attribute/template and PII are consistent with the biometric data stored in a identity records of the database); and 

Barr does not disclose expressly detecting, by the first device, a pre-enrollment request initiated by the user and executing the pre-enrollment request in response to determining that the biometric attribute indicates the identity of the user.
Robinson discloses detecting, by a first device, a pre-enrollment request initiated by a user and executing the pre-enrollment request in response to determining that a biometric attribute indicates the identity of the user (Fig. 2 and paragraph 24, wherein a user requests pre-enrollment that is initiated/enabled in response to a biometric scan which corresponds to determining a biometric attribute indicates the identity of the user).
Barr & Robinson are combinable because they are from the same art of biometric image processing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of detecting, by the first device, a pre-enrollment request initiated by a user and executing the pre-enrollment request in response to determining that a biometric attribute indicates the identity of the user, as taught by Robinson, into the computer-implemented method disclosed by Barr.
The suggestion/motivation for doing so would have been to allow individuals to enter enrollment information into a biometric system at their availability and convenience (Robinson, paragraphs 03 and 11).
	Further, Robinson's known technique of detecting, by a first device, a pre-enrollment request initiated by a user and executing the pre-enrollment request in response to determining that a biometric attribute indicates the identity of the user would have been recognized by one skilled in the art as applicable to the "base" process of Barr and the results would have been predictable.
Therefore, it would have been obvious to combine Barr with Robinson to obtain the invention as specified in claim 1.
  
As to claim 2, the combination of Barr and Robinson discloses the computer-implemented method of claim 1, further comprising: 
executing, using the first device, a facial recognition program operable to recognize the physical facial feature of the user (Barr, Fig. 4, element 412; paragraph 80, wherein biometric template analyzer corresponds to the facial recognition program); 
determining, based on the facial recognition program, that the digital self-image of the user matches an image of the user on the identification document (Barr, Fig. 4, element 412; paragraph 80, wherein it is determined if the live image corresponds to the image of the user on the document).  

As to claim 3, the combination of Barr and Robinson discloses the computer-implemented method of claim 1, further comprising: 
reading, using the first device, data obtained from one or more user identification documents (Fig. 4, elements 400, 406; paragraphs 77, 78 and 81, wherein facial image and user specific information printed on the document corresponds to PII data obtained from one or more user documents); 
receiving, by the first device, identity data about the user that was manually entered before being transmitted to the first device (Barr, paragraph 81, wherein information supplied by the user (e.g. pass code) corresponds to identity data manually entered); and 
capturing the digital self-image of the user using an application program of the first device (Barr, fig. 4, element 408; paragraphs 79, 83, wherein the live image (e.g. face image) corresponds to a digital self-image of the user and is necessarily captured by an application program).

As to claim 4, the combination of Barr and Robinson discloses the computer-implemented method of claim 1, further comprising: 
performing a scan of an eye of the user based on an application program of the first device (Barr, paragraph 83, wherein the live image can be an eye image of the user); and 
receiving, by the first device, data representing a biometric of the user based on the scan, wherein the data representing the biometric corresponds to the biometric attribute processed against information stored in the identity record (Barr, paragraph 83 wherein the biometric template corresponds to the biometric attribute).  

As to claim 5, the combination of Barr and Robinson discloses the computer-implemented method of claim 1, wherein executing the pre-enrollment request comprises: 
receiving, by the first device, a confirmatory indicator (Robinson, paragraph 28, wherein indicator that authorizes the system/device to pull their information corresponds to the confirmatory indicator); and 
determining that the confirmatory indicator represents user consent to one or more terms of an identity verification program (Robinson, paragraph 28, wherein indicator represents user consent/authorization to terms for an identity verification system/device to pull their information).  

As to claims 7-11, please refer to the rejections of claims 1-5 above.  The combination of Barr and Robinson further discloses one or more storage devices storing instructions that are executable by one or more processing devices to cause performance of the operations of claims 1-5 and thus claims 7-11.  See Barr, paragraph 91.

As to claims 19-23, please refer to the rejections of claims 1-5 above.  The combination of Barr and Robinson further discloses one or more storage devices storing instructions that are executable by one or more processing devices to cause performance of the operations of claims 1-5, and thus claims 19-23.  See Barr, paragraph 91.

Claims 6, 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0039914 to Barr et al. (“Barr”) in view of US 2008/0271116 to Robinson et al. (“Robinson”) in further view of US 2017/0126675 to Yin et al. (“Yin”) (already of record).

As to claim 6, the combination of Barr and Robinson discloses he computer-implemented method of claim 1, further comprising:
determining, using the first device, eligibility of the user to enroll in a pre-enrollment phase of the identity verification program, and in response to determining eligibility of the user, remotely verifying the identity of the user (Robinson, paragraph 24).
The combination of Barr and Robinson does not disclose expressly performing a device lookup using a phone number associated with the user; based on the device lookup, determining that the phone number is assigned to a mobile device registered to the user; and determining that the mobile device is authorized to transmit the data that identifies the user.
However, Yin discloses a process of verifying, by a first device, a user's eligibility comprises performing a device lookup using a phone number associated with the user, based on the device lookup, determining that the phone number is assigned to a mobile device registered to the user and determining that the mobile device is authorized to transmit data (Figs. 1B, 5, paragraphs 16-21, 24, 47-50, wherein a the mobile device number (MDN) of a user’s cellular telephone corresponds to the “phone number” that is sent to a first device to verify a user’s eligibility).
Barr, Robinson & Yin are combinable because they are from the same art of user eligibility.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of verifying, by a first device, a user's eligibility comprises performing a device lookup using a phone number associated with the user, based on the device lookup, determining that the phone number is assigned to a mobile device registered to the user and determining that the mobile device is authorized to transmit data, as taught by Yin, into the process of verifying a user’s eligibility to enroll in a pre-enrollment phase of the identity verification program as disclosed by the combination of Barr and Robinson.
The suggestion/motivation for doing so would have been to provide verification that a user’s device is eligible to access a service or data (Yin, paragraph 17).
	Further, Yin's known technique of verifying, by a first device, a user's eligibility comprises performing a device lookup using a phone number associated with the user, based on the device lookup, determining that the phone number is assigned to a mobile device registered to the user and determining that the mobile device is authorized to transmit data would have been recognized by one skilled in the art as applicable to the "base" process disclosed by the combination of Barr and Robinson, and the results would have been predictable.
Therefore, it would have been obvious to combine Barr and Robinson with Yin to obtain the invention as specified in claim 6.

As to claims 12 and 24, please refer to the rejection of claim 6 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665